Citation Nr: 1035842	
Decision Date: 09/22/10    Archive Date: 09/28/10

DOCKET NO.  04-03 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1. Entitlement to service connection for schizophrenia.

2. Entitlement to service connection for muscle and joint pain, 
including as due to undiagnosed illness.

3. Entitlement to service connection for sleep disturbances, 
including as due to an undiagnosed illness.

4. Entitlement to service connection for chronic fatigue, 
including as due to an undiagnosed illness.

5. Entitlement to service connection for headaches, including as 
due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to January 1994, 
including eight months in Southwest Asia. 

This case originally came before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

This case was previously before the Board in June 2007 and was 
remanded to the RO for further development.    

During the pendency of this appeal, the RO granted service 
connection for posttraumatic stress disorder (PTSD) in a June 
2010 rating decision.  Accordingly, that issue is not before the 
Board. 

The issues of service connection for sleep disturbances, chronic 
fatigue, and a headache disorder are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action is required.


FINDINGS OF FACT

1.  With resolution of the doubt in favor of the Veteran, his 
schizophrenia is etiologically related to his period of service.

2.  The Veteran served in Southwest Asia from September 1990 to 
April 1991.

3.  The Veteran's generalized arthralgias, while not attributable 
to a known clinical diagnosis, cannot be considered a medically 
"unexplained" chronic multisymptom illness; rather, they have 
been shown to be due to his history of heavy construction work 
and advancing age.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for schizophrenia are 
met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).

2.  The criteria for service connection for arthralgias, claimed 
as joint and muscle pain, to include as due to undiagnosed 
illness or other qualifying chronic disability, are not met.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1117, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet.  App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) VA 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 38 
C.F.R. § 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ), as was done in this case.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran dated in June 2001 and June 2007 that fully 
addressed all notice elements.

In compliance with the duty to notify the Veteran of what 
information would substantiate his claim, the Veteran was advised 
that VA used a Schedule for Rating Disabilities (Schedule) that 
determined the rating assigned and that evidence considered in 
determining the disability rating included the nature and 
symptoms of the condition, the severity and duration of the 
symptoms, and the impact of the condition and symptoms on 
employment.  

VA has a duty to assist the Veteran in the development of the 
claims.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained the service treatment records, VA 
outpatient treatment records and private medical records.  
Additionally, the Veteran was afforded VA examinations in 
February 2002, February 2010, and June 2010.  Neither the Veteran 
nor his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not been 
obtained.  Hence, no further notice or assistance to the Veteran 
is required to fulfill VA's duty to assist the Veteran in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009).  
Service connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent to 
service, shows that it was incurred in service.  38 C.F.R. § 
3.303(d) (2009); Cosman v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Also, certain chronic diseases, including psychoses, arthritis, 
and organic neurological disorders, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  38 
U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Schizophrenia

The Veteran claims he has schizophrenia that was incurred during 
his period of service.  The Board has considered this claim in 
light of the evidence and, with resolution of the benefit of the 
doubt in favor of the Veteran, the Board has determined that the 
evidence is in equipoise and therefore, the Veteran's claim is 
granted. 

Review of the Veteran's service treatment records reveals no 
complaints or findings of any psychiatric disorder, nor was there 
any diagnosis of, or treatment for, any psychiatric disorder.  

The Veteran underwent a psychiatric evaluation in January 2000.  
The Veteran was diagnosed with paranoid schizophrenia and PTSD.  

The Veteran underwent a VA psychiatric examination in February 
2002; the examiner did not review the claims file.  The examiner 
rendered a diagnosis of PTSD and schizo-affective disorder by 
history, currently in remission.  No opinion as to the etiology 
of the disorder was given.  

In February 2010, the Veteran underwent another VA examination.  
That examiner reviewed the Veteran's claims folder and took a 
complete history from the Veteran.  The doctor diagnosed the 
Veteran with schizophrenia, paranoid type.  The examiner opined 
that there is no way to state without mere speculation whether or 
not the Veteran's schizophrenia is causally or etiologically 
related to service.  There is no evidence of psychotic symptoms 
or treatment prior to service and the Veteran noted the onset of 
his symptoms in 1998.  The examiner concluded that therefore, it 
as likely as not that the Veteran's paranoid schizophrenia is 
related to his military service or at least that his service 
acted as a catalyst for the presentation of his illness.

The Veteran underwent another VA examination by the same examiner 
in June 2010.  The examiner again diagnosed the Veteran with 
schizophrenia, paranoid type, and PTSD.  The examiner opined that 
the PTSD symptoms appear to have developed prior to onset of 
schizophrenic symptoms and the PTSD symptoms may have contributed 
to the schizophrenia.  The examiner also stated that the 
Veteran's PTSD and schizophrenia overlap and ascertaining the 
exact onset and causality could only be speculated.  

Under the "benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence regarding 
the merits of an issue material to the determination of the 
matter," the Veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994).  The mandate to accord the benefit 
of the doubt is triggered when the evidence has reached such a 
stage of balance.  In this matter, the Board is of the opinion 
that this point has been attained.  Because a state of relative 
equipoise has been reached in this case, the benefit of the doubt 
rule will therefore be applied and the Veteran's claim for 
service connection for schizophrenia is granted.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 
413, 421 (1993). 

Arthralgias

The Veteran contends that he experiences generalized arthralgias 
due to an undiagnosed illness.  Because the preponderance of the 
evidence is against the claims, service connection is denied.  

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a degree 
of 10 percent or more not later than December 31, 2011.  38 
C.F.R. § 3.317(a)(1)(i).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from an undiagnosed illness.  
This further includes such chronic medically unexplained 
multisymptom illnesses defined by a cluster of signs or symptoms 
as chronic fatigue syndrome, fibromyalgia, irritable bowel 
syndrome, or any diagnosed illness that the Secretary determines 
under 38 U.S.C.A. § 1117(d) warrants a presumption of service 
connection.  38 C.F.R. § 3.317(a)(2)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Disabilities that have existed for six months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will be 
measured from the earliest date on which the pertinent evidence 
establishes that the signs or symptoms of the disability first 
became manifest.  38 C.F.R. § 3.317(a)(4).   

A chronic disability resulting from an undiagnosed illness 
referred to in this section shall be rated using evaluation 
criteria from the VA's Schedule for Rating Disabilities for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  38 C.F.R. 
§ 3.317(a)(5).  A disability referred to in this section shall be 
considered service-connected for the purposes of all laws in the 
United States.  38 C.F.R. § 3.317(a)(6).  

Signs or symptoms which may be manifestations of an undiagnosed 
illness include, but are not limited to, fatigue, signs or 
symptoms involving the skin, headaches, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight loss, 
or menstrual disorders.  38 C.F.R. § 3.317(b).

Inasmuch as the record indicates that the Veteran served in 
served in Southwest Asia from September 1990 to April 1991, he is 
a Persian Gulf War Veteran within the meaning of the applicable 
statute and regulation.

The question remains, however, as to whether the record presents 
a sound medical basis for concluding that his claimed symptoms 
are manifestations of undiagnosed illness or qualifying chronic 
disability associated with his Persian Gulf War service; or 
whether the Veteran has a diagnosed disability that began during 
service or is related to any incident of service.

The Veteran's service treatment records do not contain any 
mention of treatment or diagnosis of arthralgias.  Specifically, 
in annual examination reports in April 1987, November 1988, March 
1989, August 1991, September 1991, August 1992, and November 
1993, the Veteran denied having or ever having had painful joints 
or any other disorder.  The treatment records contain a single 
note in July 1993 where the Veteran presented for pain to the 
knees and ankles, but this was attributed to pes planus.  

The Veteran underwent a VA examination in February 2002, during 
which he reported arthralgias.  The examiner performed a physical 
examination and diagnostic clinical tests and diagnosed 
generalized arthralgias, but did not provide an opinion as to 
their etiology.  

The Veteran underwent a second VA examination in February 2010.  
The examiner found no unexplained illnesses under the Gulf War 
guidelines.  The examiner noted mild non-clinically evident 
arthralgias and opined that they are attributable to years of 
heavy construction work and not related to his military service 
from a medical standpoint.  

The Veteran underwent another VA Gulf War Syndrome examination in 
June 2010.  The Veteran reported arthralgias, indicating 
historically an onset of 1997.  The examiner opined that there is 
no evidence of any pathological condition on examination that 
could be related to the Veteran's complaints of body aches and 
pains.  The examiner attributed these aches to the Veteran's 
history of construction work and to his advancing age.  The 
examiner also noted that the Veteran's complaints started in 
1997, several years after his discharge from service.  

In this case, the Veteran appears to have a chronic disability 
manifested by arthralgias that have not been attributed to a 
known clinical diagnosis.  This is not, however, a medically 
unexplained disability, as required by 38 C.F.R. § 3.317(a)(2).  
Rather, the Veteran's VA examiners have clearly stated, based 
upon a claims file review, that this disability can be fully 
explained by his years of post-service heavy construction work 
and his aging process.  There is accordingly no basis for a grant 
under 38 C.F.R. § 3.317.

As to direct service connection under 38 C.F.R. § 3.303, the VA 
examiners clearly indicated that the disability was first 
manifest well after service, with the June 2010 VA examiner 
noting that the Veteran had placed the onset of his arthralgias 
in 1997.  In that regard, the Board finds that the Veteran's 
earlier contention as to arthralgias dating back to 1993, from 
his July 2002 Notice of Disagreement, is not at all credible.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) 
(the Board retains the discretion to make credibility 
determinations).  

Overall, the criteria for service connection for muscle and joint 
pain have not been met, under either 38 C.F.R. § 3.303 or 
38 C.F.R. § 3.317.  The claim must accordingly be denied.  In 
reaching this decision, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the evidence 
is against the claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for schizophrenia is granted.

Service connection for muscle and joint pain, characterized as 
generalized arthralgias, including as due to undiagnosed illness, 
is denied.


REMAND

The Veteran underwent VA medical examinations in February 2002, 
February 2010, and April 2010.  While the February 2002 examiner 
rendered a diagnosis of "tension-like headaches," the examiner 
did not specify whether this disorder was related to any event in 
service, or whether such could be characterized as an 
"undiagnosed illness" resultant of Persian Gulf War service.  
Moreover, the February 2010 and April 2010 VA examiners did not 
diagnose or opine on a headache disorder.  Similarly, there is no 
opinion of record adequately clarifying whether the claimed sleep 
disturbances and chronic fatigue constitute symptoms of PTSD and 
schizophrenia (as suggested by the Veteran in 2002), independent 
known clinical diagnoses, or undiagnosed but chronic illnesses as 
defined in 38 C.F.R. § 3.317(a)(4).  Because such information is 
necessary to a determination of service connection, the claims 
will be remanded.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
psychiatric examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed sleep 
disturbances and chronic fatigue.  The 
examiner must review the claims file in 
conjunction with the examination.    

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide 
assessments corresponding to the claimed 
disabilities.  The examiner is also 
requested to offer the following opinions:

a) Are the claimed sleep disturbances and 
chronic fatigue explainable as symptoms of 
PTSD and/or depression?

b) If not, can the claimed sleep 
disturbances and chronic fatigue be 
attributed to known clinical diagnoses, 
and, if so, are such diagnoses at least as 
likely as not (e.g., a 50 percent or 
greater probability) etiologically related 
to service?

c) If no known clinical diagnoses can be 
made, do the claimed sleep disturbances and 
chronic fatigue constitute chronic 
disorders, meaning disabilities that have 
existed for six months or more and 
disabilities that exhibit intermittent 
episodes of improvement and worsening over 
a six-month period?  In reaching this 
determination, the Veteran's lay reports of 
symptoms must be considered.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

2.  Then, the Veteran should be afforded a 
VA medical examination, with an appropriate 
examiner, to determine the nature and 
etiology of the claimed headaches.  The 
examiner must review the claims file in 
conjunction with the examination.    

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide an 
assessment corresponding to the claimed 
headaches.  The examiner is also requested 
to offer the following opinions:

a) Can the claimed headaches be attributed 
to a known clinical diagnosis such as 
migraine, and, if so, is such diagnosis at 
least as likely as not (e.g., a 50 
percent or greater probability) 
etiologically related to service?

b) If no known clinical diagnoses can be 
made, do the claimed headaches constitute a 
chronic disorder, meaning a disability 
that has existed for six months or more and 
a disability that exhibits intermittent 
episodes of improvement and worsening over 
a six-month period?  In reaching this 
determination, the Veteran's lay reports of 
symptoms must be considered.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

3.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  If the determination 
remains adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


